UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7293


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AMILS BARNARD DREW, a/k/a Amils Bernard Drew,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:10-cr-00064-BR-2; 5:12-cv-00517-BR)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Amils Barnard Drew appeals the district court’s order

granting the Government’s motion to dismiss his 28 U.S.C. § 2255

(2012)    motion.        We    have   reviewed   the       record    and    find   no

reversible error.         Accordingly, we affirm the district court’s

order.     United States v. Drew, Nos. 5:10-cr-00064-BR-2, 5:12-cv-

00517-BR    (E.D.N.C.     Apr.    30,   2013);       see    Whiteside      v.   United

States, ___ F.3d ___, 2014 WL 7245453 (4th Cir. Dec. 19, 2014)

(en banc).      We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented       in   the    materials

before   this    court   and    argument     would    not    aid    the    decisional

process.



                                                                             AFFIRMED




                                         2